Citation Nr: 0516782	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  96-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a skin disorder 
claimed as cysts on the scalp.

5.  Entitlement to service connection for residuals of a 
shrapnel wound of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1956 to May 1976.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in August 1995 and November 1996.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that during his 20 year Marine Corps 
career, he suffered injuries to the right knee, low back, and 
left hip.  He also asserts that he has a skin disorder 
characterized by a cyst on the scalp, as well as residuals of 
a shrapnel wound to the left thigh, due to service.  Most of 
his service medical records have not been located, despite 
multiple efforts by the RO to find them.  

When a veteran's service medical records are unavailable, the 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

An RO decision in August 1995 granted the veteran's claim for 
service connection for PTSD, which is currently evaluated as 
100 percent.  As noted by the RO at that time, the veteran's 
service personnel records show that he engaged in combat in 
Vietnam with involvement in counter insurgency operations.  
The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  (Pertinent case law also 
provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability, and that the veteran is required to meet 
his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).)
 
Given the veteran's assertions relating to in-service 
injuries and the applicability of 38 U.S.C.A. § 1154(b), and 
the increased duty to assist due to the apparent 
unavailability of relevant service medical records pertaining 
to the veteran's 20 years of active duty, the Board finds 
that appropriate VA examinations that include opinions 
addressing the contended causal relationships are warranted.  
The nexus opinions should be based upon a review of all of 
the relevant evidence of record, to include service and post-
service medical records.  See 38 U.S.C.A. § 5103(A)(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The Board also finds that, while the RO included 38 C.F.R. § 
3.159 in its supplemental statement of the case, all of the 
duties to notify the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have not been met, to include being informed of 
the evidence that VA would obtain on his behalf, and the 
evidence that the veteran is responsible for furnishing 
himself.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).  
The RO must assure compliance with VCAA.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2004).  

In April 2005, the veteran's representative requested a 
remand for an additional search for service medical records 
through secondary military evidence, to include contacting 
the treating medical facilities and obtaining unit records.  
While it is evident that the RO make several attempts to 
secure these records, the Board notes that the veteran 
indicates that he was treated after service at Clark Air 
Force base and Subic Bay naval base in the Philippines where 
he lived and that his service medical records were shipped 
there.  The claims folder reflects that the Manila RO 
received his files from the Los Angeles RO in June 1976.  In 
February 1995, the Manila RO received the request to forward 
what records were available.  The record indicates that this 
was a transfer of partial service medical records.  In order 
to be absolutely sure that the additional service medical 
records are unavailable, the RO should ensure that all 
appropriate service records' depositories have been 
contacted, and the RO should contact the Manila RO to 
determine if there are any additional service records at that 
facility.  Records of a Federal department or agency must be 
sought until it is reasonably certain that such records do 
not exist or that further efforts to obtain these records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).

If the veteran's service medical records remain incomplete, 
the RO must inform the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims.  The RO should also advise the veteran to provide any 
evidence in his possession and, if all of the service medical 
records are not obtained, to submit any alternative evidence 
that he may have or is able to obtain that pertains to any of 
the claims on appeal.  38 C.F.R. § 3.159. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims and of the impact 
of the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims, specifically 
to include all service medical records in 
his possession (or copies thereof) and 
any evidence of medical care dating from 
his period of active service to the 
present that may relate his current 
disorders for which he claims service 
connection to his 20 year period of 
active service.

2.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical and 
personnel records of the veteran that may 
be available, to include any in-service 
hospital records, and post-service VA 
hospital records from 1976.  The Manila 
RO should also be contacted to determine 
if any of the veteran's records are 
located there.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  Once all available medical and 
personnel records have been received, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded appropriate VA 
examination(s) for the purpose of 
determining the nature, etiology, 
severity  and approximate onset date of 
any right knee, low back, skin disorder 
characterized as scalp cysts, or left 
thigh disorder (claimed as residuals of 
shrapnel wound of the left thigh) that 
may currently be present.

The RO should send the claims file to the 
examiner(s) for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service and 
post-service medical records.

Following a review of all of the relevant 
medical records in the claims file, 
obtaining a history from the veteran, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any right knee 
disorder, low back disability, left hip 
disorder, skin disease of the scalp, or 
left thigh disorder that may be present 
began during or is otherwise linked to 
any incident of active duty, to include 
trauma.  The examiner is to presume the 
credibility of the veteran as to his 
claimed in-service injuries consistent 
with 38 U.S.C.A. § 1154(b).  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

5.  The RO should readjudicate the claims 
for service connection for a right knee 
disorder, a low back disability, a left 
hip disorder, a skin disease of the scalp 
manifested by cysts, and residuals of a 
shrapnel wound of the left thigh, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in April 2004.

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2004 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



